Citation Nr: 1101536	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-29 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to September 
1987.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama.

In October 2009, the Veteran presented testimony at a Travel 
Board hearing at the RO over which the undersigned Acting 
Veterans Law Judge presided.  A transcript of the hearing is 
associated with the claims file.

The Veteran presently seeks to reopen a claim of service 
connection for bilateral hearing loss, last denied in June 1990.  
The Veteran did not appeal the decision, and in order for VA to 
review the merits of the claim, the Veteran must submit new and 
material evidence.  The  Board is required to address this issue 
despite the RO's findings.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996).  As such, the issues have been captioned as set 
forth above.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss 
in a February 1988 rating decision, which was confirmed by a July 
1989 decision of the Board; the Veteran did not appeal the Board 
decision. 

2.  The RO continued to deny service connection for bilateral 
hearing loss in a June 1990 rating decision; although notified of 
the denial and of his appellate rights, the Veteran did not 
initiate an appeal.  

3.  Evidence received since the last, final June 1990 rating 
decision is new, relevant, and raises a reasonable possibility of 
substantiating the bilateral hearing loss issue.

4.  There is competent and credible lay and medical evidence 
showing the Veteran has current bilateral hearing loss disability 
that is the result of acoustic trauma sustained during his active 
service in the Air Force.


CONCLUSIONS OF LAW

1.  The July 1989 Board decision denying the claim of service 
connection for bilateral hearing loss is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1100, 20.1104 (2010).

2.  The unappealed June 1990 rating decision of the RO which 
determined that new and material evidence had not been submitted 
to reopen the claim of service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.302, 20.1103 (2010).

3.  New and material evidence has been submitted since the last 
prior, final denial in June 1990.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).  

4.  The criteria for service connection for bilateral hearing 
loss have been met.    38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the Veteran's claims file shows compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 
et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
With regard to the new and material evidence issue, the October 
2006 VCAA notice letter is also compliant with the United States 
Court of Appeals for Veterans Claims' (Court's) decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), since it sufficiently 
explained the bases of the prior denial (i.e., the deficiencies 
in the evidence when the claim was previously considered).  

In any event, with regard to both the new and material evidence 
and service connection issues, there is no need to discuss in 
detail whether there has been compliance with the notice and duty 
to assist provisions of the VCAA because, in light of the 
reopening and allowance of the claim, any error is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.  

Reopening Service Connection for Bilateral Hearing Loss

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain organic diseases of the nervous 
system may also be established based upon a legal "presumption" 
by showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

According to VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The RO originally denied service connection for bilateral hearing 
loss in a February 1988 rating decision.  In a July 1989 
decision, the Board confirmed the denial.  The Veteran did not 
initiate any appeal of the Board's decision.  Therefore, the 
Board's July 1989 decision, which subsumes the prior RO decision, 
is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2010).

The RO continued to deny service connection for bilateral hearing 
loss in a June 1990 rating decision.  The RO notified the Veteran 
of that decision in the same month and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2010).  The Court has held that in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since the 
last time the claim was denied on any basis.  See Evans v. Brown, 
9 Vet. App. 273 (1996) (emphasis added).

The Veteran filed his most recent petition to reopen his 
bilateral hearing loss claim in September 2006.  Therefore, the 
amended regulation for new and material evidence applies.  See 66 
Fed. Reg. at 45,620 (applying the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after August 
29, 2001).   

In the last, final June 1990 rating decision, the RO denied 
service connection for bilateral hearing loss because there was 
insufficient evidence of a current hearing loss disability for VA 
purposes, as well a lack of evidence of a nexus to service.  In 
addition, any hearing loss present was deemed the result of 
"natural causes."  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  Under the revised standards, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the evidence in 
question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the patently 
incredible to be credible").

Here, the Board finds that new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a) has been received since the last 
final June 1990 rating decision.  Specifically, a September 2008 
private audiology report, although only providing graphic 
representations, appears to reveal bilateral hearing loss 
disability according to the clear, established requirements of 
38 C.F.R. § 3.385.  In addition, in February 2005 a private 
audiologist opined that the Veteran's current sensorineural 
hearing loss and tinnitus were related to his years of loud noise 
exposure on the flight line and to being around computers during 
his active service.  Thus, presuming the credibility of this 
evidence, these records now demonstrate medical evidence of 
current hearing loss disability per § 3.385, as well as competent 
medical evidence of a nexus to service.  So this evidence relates 
to an unestablished fact necessary to substantiate his bilateral 
hearing loss claim and raises a reasonable possibility of 
substantiating his claim; that is to say, this evidence is new 
and material and his bilateral hearing loss claim is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Having reopened the Veteran's claim of service connection for 
bilateral hearing loss, the Board must now consider whether 
entitlement to service connection is warranted on the merits.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit 
recently held that medical evidence is not categorically required 
when the determinative issue involves either medical etiology or 
diagnosis but rather such issue may, depending on the facts of 
the case, be established by competent lay evidence under 
38 U.S.C. § 1154(a).  See Davidson, 581 F.3d at 1316; but see 
Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA 
must consider lay evidence but may give it whatever weight it 
concludes the evidence is entitled to").  The Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Davidson, 581 F.3d at 
1316.  Instead, under 38 U.S.C.A. § 1154(a), lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (footnote omitted).  For example, a layperson 
would be competent to identify a "simple" condition like a 
broken leg, but would not be competent to identify a form of 
cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and a nexus between the 
present disability and the post-service symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 3073-309 (2007).  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  See 
also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In determining whether service connection is warranted, the Board 
shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

The Veteran contends that he developed bilateral hearing loss as 
the result of acoustic trauma during service.  Specifically, he 
alleges that he was exposed to hazardous noise exposure as the 
result of his military occupational specialty.  His Armed Forces 
Of The United States Report Of Transfer Or Discharge (DD Form 
214) confirms that in the Air Force he served as an aerospace 
ground equipment technician and in information systems support, 
as well (i.e., he worked with computers).  In these capacities he 
says he was exposed to acoustic trauma from airplane engines on 
the flight line and from computer printers.  He denies any 
significant post-service acoustic trauma.  He dates the onset of 
symptoms of tinnitus and hearing loss to the time of his service 
in the Air Force, which spanned over 25 years.  He states that he 
was given a hearing aid during service.  See October 2009 Travel 
Board hearing testimony at pages 3-4, 10-11; November 2006 VA 
audiology examination; February 2005 private audiology report.  

For service connection, it is not required that a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 be demonstrated 
during service, although a hearing loss disability by the 
standards of 38 C.F.R. § 3.385 must be currently present, 
and service connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In other words, the laws 
and regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  Id.  

The Court also subsequently held that service connection for 
hearing loss may be granted where there is credible evidence of 
acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory requirements 
for hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings to 
the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The September 2008 private audiology report, although only 
providing graphic representations, appears to reveal bilateral 
hearing loss disability according to the clear, established 
requirements of 38 C.F.R. § 3.385.  As such, the Veteran at the 
very least has current bilateral hearing loss.  

The Veteran's service treatment records and DD Form 214 confirm 
that he served in the Air Force from September 1961 to September 
1987.  In addition, the Department of Defense's Duty Military 
Occupational Specialty Noise Exposure Listing confirms that the 
Veteran's military occupational specialty as an aerospace ground 
equipment technician for nearly 12 years involved a high 
probability of noise exposure.  Thus, in-service acoustic trauma 
is confirmed.  Still, a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 was not consistently demonstrated during 
service.  However, service treatment records audiograms conducted 
from 1970 to 1973 reveal hearing thresholds of 30 decibels or 
more for one or both ears on certain occasions.  A March 1981 
audiogram revealed hearing thresholds up to 30 decibels in the 
left ear.  An August 1982 audiogram also revealed high hearing 
thresholds for both ears.  Audiometric testing in August 1984 
assessed chronic bilateral hearing loss, secondary to 
otosclerosis.  The Veteran was issued a hearing aid for his left 
ear.  In February 1985, he was noted to have conductive hearing 
loss.  Various service treatment records audiometric tests dated 
in 1986 and 1987 document mild to moderate conductive hearing 
loss bilaterally, with a canal occlusion.  The Veteran's June 
1987 retirement examination recorded mild, bilateral hearing 
loss.  Overall, service treatment records provide evidence in 
support of the Veteran's claim as they confirm numerous instances 
of complaints and treatment for some degree of bilateral hearing 
loss.  

But once again the Board acknowledges that VA laws and 
regulations do not require in-service complaints of or treatment 
for hearing loss in order to establish service connection.  
Ledford, 3 Vet. App. at 89.  In fact, a claimant may establish 
direct service connection for a hearing disability initially 
manifest several years after separation from service on the basis 
of evidence showing that the current hearing loss is causally 
related to injury or disease suffered in service.  Hensley, 5 
Vet. App. at 164.  See also 38 U.S.C.A. 1113(b); 38 C.F.R. 
3.303(d).  

In this vein, the Board now turns to the central issue in this 
case - whether there is sufficient and competent evidence of a 
nexus (i.e., link) between the Veteran's current bilateral 
hearing loss and the confirmed acoustic trauma during service.  
In this regard, there is competent medical evidence of a nexus 
(link) between his bilateral hearing loss and the acoustic trauma 
he sustained during service.  Specifically, in February 2005 a 
private audiologist opined that the Veteran's current 
sensorineural hearing loss and tinnitus were related to his years 
of loud noise exposure on the flight line and around computers 
during his active service.  Notably, the private audiologist did 
not find a mixed component to his hearing loss, but rather that 
it was sensorineural in nature.  There are no contrary medical 
opinions of record.  Moreover, a November 2006 VA audiology 
examiner opined that the Veteran's tinnitus was as likely as not 
due to noise exposure during service.  The only reason the VA 
examiner failed to make the same conclusion for hearing loss was 
that in 2006 the Veteran's hearing loss was still "mild" and 
not yet officially a disability under VA regulations.  In 
addition, the Veteran has made credible lay assertions of 
continuity of symptoms of hearing loss since service, worsening 
over the years.  See 38 C.F.R. § 3.303(b).  Therefore, some of 
the Veteran's lay testimony describing in-service and post-
service symptoms of hearing loss is supported by later diagnoses 
of medical professionals.  Jandreau, 492 F.3d at 1377.   

Accordingly, resolving any doubt in the Veteran's favor, the 
Board concludes the evidence supports service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  


ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is granted.    




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


